Citation Nr: 0714857	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-04 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA 
disability compensation benefits in the amount of $11,715.67.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to October 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reduced the 
veteran's disability compensation benefits after determining 
that he had received $11,715.67 to which he was not entitled.  
In an August 2003 decision, the veteran's request for a 
waiver of the overpayment was denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claim.

The veteran asserts that he is entitled to a waiver of the 
recovery of an overpayment of VA disability compensation 
benefits in the amount of $11,715.67 because collection of 
the debt would result in undue hardship.  In an April 2003 
report of financial status, the veteran provided a statement 
of his monthly income, $104.00, which consisted of his VA 
disability compensation benefits.  In an August 2003 
decision, the Committee on Waivers and Compromises determined 
that collection of the debt would not result in undue 
hardship because the veteran was currently incarcerated, and 
thus was being maintained and supported at government 
expense, thereby mitigating any hardship caused by collection 
of the debt.  It was further determined that the veteran 
could repay the debt by small monthly installments after his 
release from prison.

The evidence reflects that the veteran was released from 
prison in March 2004.  The amount of his monthly disability 
compensation benefits subsequently was adjusted to account 
for his release from prison.  However, as there is no report 
of his financial status dated after his release from prison, 
the Board is unable to determine whether collection of the 
debt would result in undue hardship to the veteran.  
Accordingly, the Board finds that a remand is necessary in 
order to obtain more current information as to the veteran's 
current financial status.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the veteran a current 
report of his financial status.  

2.  Then, readjudicate the veteran's 
claim for entitlement to a waiver of 
the recovery of overpayment of special 
monthly pension benefits in the amount 
of $11,715.67.  If the decision remains 
adverse to the appellant, issue a 
supplemental statement of the case.  
Allow the appropriate period for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

